 

EXHIBIT 10.1

 

PREFERRED PARTICIPATION AGREEMENT

 

This PREFERRED PARTICIPATION AGREEMENT (this “Agreement”) is entered into as of
February 25, 2013 (“Effective Date”), by and between Interleukin Genetics, Inc.,
a Delaware corporation with an address of 135 Beaver Street, Waltham, MA 02452,
(“Interleukin”), and Renaissance Health Service Corporation and its affiliates
and subsidiaries, with its principal place of business at 4100 Okemos Road,
Okemos, Michigan 48864, (collectively, “RHSC”). Interleukin and RHSC may be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Interleukin is the owner of or otherwise controls certain patents and
technology related to its proprietary Tests (defined below) that may be used for
the identification of persons at risk for developing periodontal disease; and

 

WHEREAS, RHSC desires to utilize the Tests in conjunction with dental benefit
plans it offers and/or administrates to identify individual periodontal disease
and tooth loss risk patterns in RHSC Customers; and

 

WHEREAS, the Parties desire to enter into an agreement to establish terms for
the provision of the Tests to RHSC Customers and the associated payment to
Interleukin by RHSC for such Tests.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

SECTION 1

DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the following
terms defined in this Section 1 shall have the meanings specified.  

 

1.1“Affiliate” means, with respect to any person or entity, any other person or
entity which controls, is controlled by, or is under common control with such
person or entity.  An entity shall only be deemed an Affiliate for the period
that such control exists.  For purposes of this definition, the following
entities shall be deemed “affiliates” of RHSC as of the Effective Date: Delta
Dental Plan of Michigan, Inc.; Delta Dental Plan of Ohio, Inc.; Delta Dental
Plan of Indiana, Inc.; Delta Dental of Tennessee; Delta Dental Plan of New
Mexico, Inc.; Delta Dental of Kentucky, Inc.; Delta Dental of North Carolina;
Delta Dental Plan of Arkansas, Inc.; Renaissance Life & Health Insurance Company
of America; and, Renaissance Health Insurance Company of New York.  The Parties
acknowledge and agree that RHSC may subsequently acquire or otherwise affiliate
with one or more additional entities involved in the sale and/or administration
of dental benefit plans and that such additional entity shall constitute an
“Affiliate” within the meaning of this definition provided the entity controls,
is controlled by, or is under common control by RHSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

 

 

1.2“Applicable Laws and Standards” means all laws, rules, regulations, and
licensing requirements that are now or hereafter promulgated by any local,
state, and federal governmental authority or agency that governs or applies to
their respective duties and obligations hereunder and with any and all rules
and/or standards that are now or hereafter promulgated by any accrediting or
administrative body that governs or applies to their respective duties and
obligations hereunder.

 

1.3“Beneficial Use” means that reimbursement for selected preventive and
therapeutic procedures for a specific patient in the covered group beyond the
standard coverage in the plan are guided in part by results of the Test.

 

1.4“Client” means an organization or corporation that purchases dental benefit
policies on behalf of its employees or members. “Client” may also include an
individual who purchases a dental benefit policy from RHSC.

 

1.5“Clinical Information” means all relevant medical information associated with
each Sample.

 

1.6“Confidential Information” means all information designated confidential or
proprietary by a Party, or that otherwise should be reasonably understood from
the nature of the information itself or the circumstances of such information’s
disclosure to be confidential, whether written, oral or otherwise, and
including, but not limited to, know-how or other information, whether or not
patentable, regarding a Party’s technology, products, business information or
objectives that are designated or marked as “CONFIDENTIAL” or orally or visually
identified as “CONFIDENTIAL” and confirmed as such in writing within thirty (30)
days after such disclosure.

 

1.7“RHSC Customer” means any person who receives dental benefits from an RHSC
policy or is covered by a self-funded dental benefits plan administered by RHSC
and that reimburses for the Licensed Product, whether as part of an employer
group or via an individual policy.

 

1.8“RHSC Entity” means any of the RHSC Affiliate member companies, as defined
herein.

 

1.9“Dentist” means a doctor of dentistry duly licensed and qualified under the
applicable laws of the jurisdiction where services are being rendered and who
has executed an RHSC Participating Dentist Agreement.

 

1.10“Kit” means the package containing the needed sampling materials, consent
forms and other needed information to permit the collection of a Sample.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

 

 

1.11“Licensed Product” means any Test that uses, incorporates, is comprised of,
or contains a Licensed Technology.

 

1.12“Licensed Technology” means any technology or intellectual property
controlled by Interleukin at any time during the Term that is related to the
Genetic Risk Assessment Test for periodontal disease, including various versions
of PST®.

 

1.13“Processed Test” means a Test performed on a Sample that has been processed
by Interleukin or its agent or contractor under this Agreement and the
subsequent reporting of the results of such Test.  

 

1.14“Reimbursement Code” means the American Dental Association Code on Dental
Procedures and Nomenclature (CDT) procedure code by which the Tests are
referenced by Dentists for reimbursement, as may be amended (currently 0421).  

 

1.15“Sample” means genetic information collected from RHSC Customers on properly
stored cheek swabs or other materials provided to Interleukin by a Dentist or an
RHSC Customer under this Agreement.  

 

1.16“Territory” means any state or jurisdiction in which RHSC is licensed or
otherwise authorized to sell or administer dental benefit programs, whether
group or individual and whether insurance or administrative services only.

 

1.17“Test” means proprietary multi-locus single nucleotide polymorphism(s)
(“SNPs”) genetic risk assessment tests for periodontal disease and tooth loss
including Interleukin’s PST® tests, including as any such Test may be altered,
improved or otherwise modified by Interleukin and/or its agents, without
limitation.

 

1.18“Initial Period” shall mean a time period commencing and extending one (1)
year from the date by which RHSC first offers dental benefit plans for which a
significant portion of employees of RHSC’s and its Affiliates’ Clients are
eligible that provide for Beneficial Use of the Test and full reimbursement (at
the prices herein) of the Tests.

 

SECTION 2

PRICING AND REIMBURSEMENT

 

2.1Preferred Pricing Terms.  

 

(a)          During the Term of this Agreement and subject to Sections 2.1(b)
and 2.1(c), Interleukin agrees that it shall provide the following initial
reimbursement pricing for the Processed Tests for RHSC Customers: $[***] per
Processed Test (“Preferred Pricing”). The Preferred Pricing may be amended upon
mutual written agreement of Interleukin and RHSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



3

 

 

(b)          Interleukin agrees that, so long as RHSC complies with the terms
and conditions of this Agreement, Interleukin shall provide the Preferred
Pricing detailed in Section 2.1(a). In the event that Interleukin negotiates
pricing for the Processed Test relative to any third party that is more
favorable than the Preferred Pricing, and consistent with Section 2.1(d) of this
Agreement, Interleukin shall also extend the more favorable pricing to
RHSC.  The Parties agree that RHSC shall thus always be offered during the term
of this Agreement the lowest market price offered by Interleukin to any person
or party, without limitation, relative to the Processed Test, whether the
Preferred Pricing or a lower market price.  

 

(c)          RHSC will continue to receive the Preferred Pricing (or any lower
market price as set forth above in Section 2.1(b)) during the Term only for so
long as the following milestones are satisfied (“Preferred Pricing Milestones”):

 

(i)          Within [***] ([***]) months of the Effective Date, RHSC has
developed and offers dental benefit plans for which a significant portion of
employees of RHSC’s and its Affiliates’ Clients are eligible that provides for
Beneficial Use of the Test and full reimbursement (at the prices herein) of the
Tests (the “Reimbursement Plan”). RHSC agrees that it shall exercise
commercially-reasonable best efforts to maximize the number of RHSC Customers
that offer a Reimbursement Plan.

 

(ii)          RHSC is not incorporating in a Reimbursement Plan any third
party’s test technology for stratifying preventive care needs during the Term.

 

(d) Interleukin agrees that during the Initial Period it shall make the Test
and/or Processed Test available solely to RHSC, pursuant to the terms of and for
the purposes detailed in this Agreement, and not to any other third-party or
person.

 

2.2Reimbursement for Tests.   Unless prohibited by applicable state or federal
law, RHSC will, using the Reimbursement Code, reimburse Interleukin for each
Processed Test.  All payments shall be made by RHSC within thirty (30) days
after the end of each calendar month commencing with the calendar month in which
the first Processed Test is completed.  All payments shall be made by wire
transfer in accordance with instructions given to RHSC in writing from time to
time by Interleukin.  

 

2.3Overdue Payments.  Any payments not made by RHSC within the time period set
forth in this Section shall bear interest at a rate of one percent (1%) per
month from the due date until paid in full; provided that, in the case of audit
adjustments pursuant to Section 4 of this Agreement, such interest shall only be
payable to the extent of underpayments in excess of ten percent (10%).  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

 

 

2.4Taxes.  Any payments made by RHSC under this Agreement shall be free and
clear of any taxes, duties, levies, fees or charges that may be owed by RHSC,
and such amounts shall be the sole responsibility of RHSC and be paid pursuant
to any Applicable Law and Standards, including, but not limited to, United
States federal, state or local tax law (“Taxes”).  Upon either Party’s request,
the other Party shall submit to the requesting Party reasonable proof of payment
of the Taxes to the proper authority, together with an accounting of the
calculations of such Taxes, within ten (10) days after such request.  The
Parties will cooperate reasonably in completing and filing documents required
under the provisions of any Applicable Laws and Standards in connection with
making any required tax payment, or in connection with any claim to a refund of
or credit for any such payment.

 

SECTION 3

OBLIGATIONS OF THE PARTIES

 

3.1RHSC.  In order to receive Preferred Pricing (or any lower market price as
set forth above in Section 2.1(b)) under this Agreement, RHSC agrees to:

 

(a)          reimburse Interleukin for Processed Tests in accordance with
Section 2 of this Agreement;

 

(b)          within [***] ([***]) months of the Effective Date, develop RHSC
Customer dental benefits plans that offer the Test to RHSC Customers
(“Policies”), consistent with applicable law;

 

(c)          within [***] ([***]) months of the Effective Date, make
commercially-reasonable best efforts to implement and begin to sell the Policies
to potential RHSC Customers; and

 

(d)          prior to [***], 2013, have sold Policies for the year beginning
January 1, 2014.

 

3.2Submission of Samples. Unless prohibited by applicable state or federal law,
RHSC Customers obtaining Tests directly from Interleukin or from Dentists using
the Test in their practice for RHSC Customers will submit Samples and Clinical
Information to Interleukin, as needed.  RHSC acknowledges and agrees that
Interleukin may, in Interleukin’s reasonable discretion, require that the
Dentists undertake certain activities and procure certain signed documents from
RHSC Customers before processing any Tests.

 

3.3Processed Tests.  Unless prohibited by applicable state or federal law,
Interleukin or designees will process and report to the individual submitting a
sample, and/or a requesting Dentist, the Test results of a Sample within ten
(10) business days of receipt of such Sample

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

 

 

3.4Test Results.  RHSC Customers will be given the opportunity to have the
outcome results of their Test communicated to RHSC for the purpose of becoming
potentially eligible for increased preventive care coverage from RHSC.  RHSC
agrees that Interleukin Genetics shall send no genetic information to RHSC
without the prior consent of any RHSC Customers, as provided for by applicable
law.

 

3.4Identification of RHSC Customers.  RHSC and Interleukin or its designees
shall install, at RHSC’s expense, the appropriate systems and communications
necessary to permit Interleukin or its designees to identify RHSC Customers,
consistent with applicable law

 

3.5Compliance with Law.  Both Parties shall comply with applicable statutory and
regulatory requirements, including but not limited to those relating to
confidentiality of RHSC Customers’ protected health information.

 

3.6Confidential Information.  Any Confidential Information disclosed by a Party
(the “Disclosing Party”) to another Party (the “Receiving Party”) pursuant to
this Agreement shall be protected by the Receiving Party using the same degree
of care as the Receiving Party uses to protect its own confidential information
of a like nature, but no less than a reasonable degree of care, to prevent
unauthorized use or disclosure of the Confidential Information.  The Receiving
Party shall not use any Confidential Information of the Disclosing Party without
the written consent of the Disclosing Party, except as permitted under this
Agreement.  Notwithstanding the foregoing, the Receiving Party may only disclose
and disseminate Confidential Information of the Disclosing Party to those of its
employees or contractors who have a bona fide need to know for the purposes of
this Agreement, provided such employees or contractors have been advised of the
confidential nature of such information and are bound by an obligation of
confidentiality substantially similar to the confidentiality obligations in this
Agreement.  The Receiving Party's obligations of confidentiality will continue
during the Term and for a period of five (5) years from the termination date of
this Agreement unless a longer period is otherwise agreed to by the Parties.
Promptly following the termination date, the Receiving Party shall return all
Confidential Information to the Disclosing Party.  The Receiving Party will have
no obligations under this Section with respect to information which:

 

(a)was known to it prior to receipt hereunder, as demonstrated by written
records; or

 

(b)at the time of disclosure was generally available to the public, or which
after disclosure becomes generally available to the public through no action or
inaction attributable to the Receiving Party; or

 

(c)is hereafter made available to the Receiving Party for use or disclosure from
any third party having a right to do so; or

 

(d)is independently developed by the Receiving Party, as demonstrated by written
records; or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

 

 

(e)the Receiving Party is required to divulge either by a court of law or in
order to comply with any federal, national, state, provincial or local law or
regulation (after providing the Disclosing Party with reasonable notice of such
requirement and with an opportunity to oppose or limit such disclosure or to
obtain a protective order).

 

This Section 3.6 shall survive the expiration or termination of this Agreement.

 

3.7NO WARRANTY TO RHSC.  FOR AVOIDANCE OF DOUBT, INTERLEUKIN MAKES NO
REPRESENTATIONS OR WARRANTIES TO RHSC, AND RHSC MAY NOT MAKE ANY REPRESENTATIONS
OR WARRANTIES ON BEHALF OF INTERLEUKIN, WITH RESPECT TO THE TESTS OR SERVICES.

 

SECTION 4

MAINTENANCE OF RECORDS

 

4.1Records; Audit Rights.  Both Parties shall keep and maintain, and shall
require their respective Affiliates and agents to keep and maintain accurate and
complete books and records in connection with the reimbursement of Processed
Tests hereunder, as are necessary to allow the accurate calculation consistent
with generally accepted accounting principles of the payments due to Interleukin
under this Agreement.  Either Party has the right to engage an independent
certified public accounting firm reasonably acceptable to the other Party, at
such Party’s own expense.  Such firm shall have the right to examine the
relevant books and records of the audited Party as may be reasonably necessary
to determine and/or verify the amount of payments due hereunder.  Such
examination shall be conducted, and each Party shall make its records available,
during normal business hours upon at least thirty (30) days prior written
notice, which shall take place at the facility(ies) where such records are
maintained.  Such audit rights shall not be exercised by either Party more than
once per calendar year.  Each such audit shall be limited to pertinent books and
records for any year ending not more than twenty four (24) months prior to the
date of request; provided, that, neither Party shall be permitted to audit the
same period of time more than once.  The independent accounting firm will
prepare and provide to each Party a written report stating whether the reports
submitted and payments made are correct or incorrect and the specific details
concerning any discrepancies and may not reveal to either Party any information
learned in the course of such audit other than the amount of any such
discrepancies.  Both Parties agrees to hold in strict confidence all information
disclosed to it, except to the extent necessary for either Party to enforce its
rights under this Agreement or if disclosure is required by Applicable Laws and
Standards.  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

 

 

4.2Audit Adjustments.  In the event there was an underpayment by RHSC hereunder,
RHSC shall promptly (but in no event later than thirty (30) days after RHSC’s
receipt of the independent auditor’s report) make payment to Interleukin of any
additional amounts due.  In the event that there was an overpayment by RHSC
hereunder, Interleukin shall promptly (but in no event later than thirty (30)
days after Interleukin’s receipt of the independent auditor’s report) refund to
RHSC the excess amount.  Receipt of any such independent auditor’s report shall
not bar a Party from contesting the results of any underlying audit.  Each Party
shall bear the full cost of any audit the Party initiates.  

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

5.1RHSC Representations and Warranties.  RHSC hereby represents and warrants
that:

 

(a)it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, and has the full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof and thereof, and the
person executing this Agreement on its behalf has been duly authorized to do so
by all requisite corporate action;

 

(b)it is duly licensed and certified to perform its obligations under this
Agreement;

 

(c)this Agreement is legally binding upon it and upon its successors, heirs and
permitted assigns, and is enforceable in accordance with its terms;

 

(d)the execution, delivery and performance of this Agreement and the obligations
hereunder and thereunder by it does not conflict with any agreement, instrument
or understanding, oral or written, now existing or to be entered into during the
term of this Agreement, to which it is a party or by which it is a party or by
which it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it;

 

(e)it has taken the appropriate legal and/or contractual steps to ensure that
RHSC employees and/or contractors comply fully with the terms of this Agreement.

 

5.2Interleukin Representations and Warranties.  Interleukin hereby represents
and warrants that:

 

(f)it is duly organized and validly existing under the laws of its jurisdiction
of incorporation, and has the full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof and thereof, and the
person executing this Agreement on its behalf has been duly authorized to do so
by all requisite corporate action;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

 

 

(g)it is duly licensed and certified to perform its obligations under this
Agreement;

 

(h)this Agreement is legally binding upon it and upon its successors, heirs and
permitted assigns, and is enforceable in accordance with its terms; and

 

(i)the execution, delivery and performance of this Agreement and the obligations
hereunder and thereunder by it does not conflict with any agreement, instrument
or understanding, oral or written, now existing or to be entered into during the
term of this Agreement, to which it is a party or by which it is a party or by
which it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

 

SECTION 6

THIRD PARTY INFRINGEMENT

 

6.1Infringement Notice.  In the event RHSC or Interleukin becomes aware of any
possible infringement of any Licensed Technology relative to the effectuation of
this Agreement (an “Infringement”), such Party shall promptly notify the other
Party and provide it with all details of such Infringement of which it is aware
(each, an “Infringement Notice”).

 

6.2Enforcement.  Interleukin shall have the right and option, at its discretion,
to address any such Infringement of the Licensed Technology, which may include
the institution of legal proceedings or other action.  Unless RHSC was the
proximate cause of any such Infringement, and in such event only to the extent
to which RHSC was the proximate cause, Interleukin shall bear its own costs
relative to any such enforcement action.  

 

6.3Recoveries.  Any amounts recovered pursuant to this Section with respect to
Licensed Technology, whether by settlement or judgment, shall be allocated in
the following order: (i) first, to reimburse Interleukin and RHSC for their
reasonable out-of-pocket expenses in making such recovery (which amounts shall
be allocated pro rata according to such expenses if insufficient to cover the
totality of such expenses); and (ii) one hundred percent (100%) to
Interleukin.  

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

 

 

SECTION 7



TERM AND TERMINATION

 

7.1Term.  This Agreement shall remain in full force and effect for three (3)
years from the Effective Date (“Term”), unless terminated earlier pursuant to
Section 7.2.  

 

7.2Termination.  This Agreement can be terminated by:

 

(j)the mutual written agreement of the Parties;

 

(k)either Party becoming the subject of any voluntary or involuntary bankruptcy
or other insolvency, liquidation or other similar proceeding, or making any
composition or arrangement for the benefit of its creditors, or having a
receiver, administrative receiver, liquidator or administrator appointed over
all or any part of its assets or business; or

 

(l)in the event of a breach of this Agreement, which remains uncured by the
non-breaching Party for a period of thirty (30) days from receipt of notice to
effect a cure of the breach.

 

7.3Effect of Termination; Rights and Obligations.  In the event that this
Agreement expires or is terminated by either Party pursuant to Section 7.2, all
further rights and obligations of the Parties under this Agreement shall
terminate immediately, without any further action required by either
Party.  Notwithstanding the foregoing, the expiration or termination of this
Agreement by either Party will not affect the rights and obligations of the
Parties accrued prior to the termination date.  Sections 6, 7.3, 8, 9 and 10
shall survive the expiration or termination of this Agreement.

 

SECTION 8 

DISPUTE RESOLUTION

 

In the event that any dispute relating to this Agreement arises between
Interleukin and RHSC, either Party may, by written notice, call a meeting
regarding the dispute to be attended by executive officers of each Party who
shall attempt in good faith to resolve the dispute.   If the dispute cannot be
resolved through executive negotiation as described in the preceding sentence
within thirty (30) days from the date of the initial notice, and if any Party
wishes to pursue the dispute, the dispute shall be submitted to binding
arbitration in accordance with the rules of the American Arbitration Association
for commercial arbitration.  In no event may the arbitration be initiated more
than one year after the date one Party gave written notice of the dispute to the
other Party.  The arbitrators shall have no power to award any punitive damages
or exemplary damages or to ignore or vary the terms of this Agreement and shall
be bound by the laws of the Commonwealth of Massachusetts, without regard to
provisions relating to the conflict of laws. Each Party acknowledges that it is
knowingly and voluntarily waiving its right to judicial action (except to
enforce the decision of the arbitrator(s)) and to a trial by jury, and that all
arbitration proceedings shall be exclusively between the two Parties to this
Agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

 

 

SECTION 9

INDEMNIFICATION

 

9.1Indemnification by RHSC.  RHSC will indemnify and hold harmless Interleukin,
its affiliates and their respective directors, officers, employees and agents
(“Interleukin Indemnities”) from and against all losses, liabilities, damages
and expenses, including reasonable attorneys' fees and costs (collectively,
“Liabilities”), arising out of (a) the breach of any representation, warranty,
or covenant by RHSC under this Agreement; (b) the use by RHSC of any Interleukin
Confidential Information not permitted hereunder; or (c) the gross negligence or
willful misconduct of RHSC.  The obligation to indemnify pursuant to this
Section 9.1 will continue so long as a cause of action giving rise to the right
of indemnification may be brought by the Interleukin Indemnities.

 

9.2Indemnification by Interleukin.  Interleukin will indemnify and hold harmless
RHSC, its Affiliates and their respective directors, officers, employees and
agents (“RHSC Indemnities”) from and against all Liabilities, arising out of (a)
the breach of any representation, warranty or covenant by Interleukin under this
Agreement; (b) the use by Interleukin of any RHSC Confidential Information not
permitted hereunder; or (c) the gross negligence or willful misconduct of
Interleukin.  The obligation to indemnify pursuant to this Section 9.2 will
continue so long as a cause of action giving rise to the right of
indemnification may be brought by the RHSC Indemnitees.

 

SECTION 10

 

GENERAL PROVISIONS

 

10.1Nature of Relationship.  The Parties will perform all the work under this
Agreement as independent contractors.  The Parties are not agents, employees,
partners, representatives or joint venturers.  Nothing in this Agreement will be
construed to give either Party the power or authority to act or make
representations for, or on behalf of, or to bind or commit the other Party.

 

10.2Publicity.  Neither Party will use the name of the other Party in connection
with any products, promotion, or advertising without the prior written consent
of the other Party.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

 

 

10.3Governing Law.  This Agreement will be construed in accordance with, and all
the rights, powers and liabilities of the Parties hereunder will be governed by
the laws of the Commonwealth of Massachusetts without reference to its conflict
of law rules.

 

10.4Force Majeure.  Neither Party shall be liable nor be able to terminate this
contract for any failure to perform hereunder where such failure is proximately
caused by a Force Majeure Occurrence. A "Force Majeure Occurrence" shall mean an
occurrence beyond the control and without the fault or negligence of the party
affected and which by exercise or reasonable diligence the said party is unable
to prevent or provide against. Without limiting the generality of the foregoing,
force majeure occurrences shall include: acts of nature (including fire, flood,
earthquake, storm, hurricane or other natural disaster), war, invasion, acts of
foreign combatants, terrorists acts, military or other usurped political power
or confiscation, nationalization, government sanction or embargo, labor disputes
of third parties to this contract, or the prolonged failure of electricity or
other vital utility service. Any Party asserting Force Majeure as an excuse to
performance shall have the burden of proving proximate cause, that reasonable
steps were taken to minimize the delay and damages caused by events when known,
and that the other Party was timely notified of the likelihood or actual
occurrence which is claimed as grounds for a defense under this clause.

 

10.5Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter hereof and thereof
and supersedes and merges all prior discussions and agreements between them
prior to the Effective Date.

 

10.6Nonwaiver.  The waiver of either Party of any breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach of the
same or any other provision.

 

10.7Severability.  Any provision of this Agreement that is unlawful, invalid, or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining provisions of this Agreement or the
lawfulness, validity, or enforceability of the offending provision in any other
situation or jurisdiction.

 

10.8Modifications and Amendments.  No modification or amendment to this
Agreement or any waiver of any rights or obligations under this Agreement will
be effective unless in writing and signed by representatives of both RHSC and
Interleukin.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

 

 

10.9Assignment.  Neither RHSC nor Interleukin may assign any rights or delegate
any duties under this Agreement without the other Party's prior written consent,
not to be unreasonably withheld, and any attempt to assign or delegate such
rights or duties without that consent shallbe void; provided, however, that
either Party may, without such consent, assign any rights and obligations
hereunder to any Affiliate or in connection with the transfer or sale of all or
substantially all of its business relating to the subject matter hereunder, or
in the event of its merger or consolidation or change in control or similar
transaction.  Any permitted assignee will assume all obligations of its assignor
under the corresponding assignment.

 

10.10Notices.  Any notices given this Agreement will be in writing and delivered
personally, by first-class mail or nationally recognized overnight courier
service, postage prepaid, or by facsimile addressed to the Parties as follows:

 

  To Interleukin: Interleukin Genetics, Inc.     135 Beaver Street     Waltham,
MA  02452     Attention: Kenneth Kornman     Facsimile: 781-394-0720        
With a Copy to Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.     One Financial
Center     Boston, MA  02111     Attention:  Brian Keane, Esq.    
Facsimile:  617-542-2241         To RHSC: Renaissance Health Services
Corporation     Attention:  General Counsel/Legal Department 4100     Okemos
Road, Okemos, Michigan 48864     Facsimile:  517.347.5433

 

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 4:30 p.m. (Eastern Standard time), (b) the
date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 4:30 p.m. (Eastern Standard time) on any date and earlier
than 11:59 p.m. (Eastern Standard time) on such date, (c) three (3) Business
Days after deposit in the United States mail, (d) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(e) upon actual receipt by the party to whom such notice is required to be
given.

 

10.11Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.  The Parties further agree that
signatures exchanged via electronic mail or facsimile shall have full force and
effect to bind the Parties as if originals.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their
respective duly authorized officers or agents on the dates first set forth
above.

 

INTERLEUKIN GENETICS, INC.   RENAISSANCE HEALTH     SERVICES CORPORATION      
By: /s/Kenneth S Kornman   By: /s/Jed J. Jacobson Name: Kenneth S. Kornman  
Name: Jed J. Jacobson           Title: Chief Executive Officer   Title: Chief
Scientific Officer
  Senior Vice President

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

